DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Drawings
Applicant’s arguments about drawing objection in remarks submitted on 07/07/2021 have been considered, but is not persuasive. It is not clear how the following parts fit in with the parts in fig.1: A plug connector, a mating contact element, a contact bushing. These claimed features when drawn, provides better clarity.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A plug connector of claims 1, 5 and 10
A mating contact element of claims 1, 5 and 10
A contact bushing of claim 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Applicant’s arguments about claim objections in remarks submitted on 07/07/2021 have been considered, but is not persuasive. The objections indicated below helps with maintaining consistency with the claim language.
Claims 1, 2, 4, 5, 8, 10 and 14 are objected to because of the following informalities:
Claim 1 line 3, “the base body” should be –an electrically conductive base body--.
Claim 1 line 3-4 and line 6, “the contact element” should be –the electrical contact element--. 
Claim 2 line 1, “the contact element” should be –the electrical contact element--.
Claim 4 line 1, “the base body” should be –an electrically conductive base body--.
Claim 4 line 3, “the contact element” should be –the electrical contact element--.
Claim 5 line 3, “the base body” should be –an electrically conductive base body--.
electrically conductive base body--.
Claim 10 line 4, “the base body” should be –an electrically conductive base body--.
Claim 14 line 1, “the steps are repeated” should be –the estimated value is compared to a threshold value and repeated--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US20180050599A1), and further in view of Gaul (US20120119702A1).
Regarding claim 1, Sauer teaches an electrical contact element (i.e. two contact pins 5 and 6) (fig.1) for a plug connector (i.e. power supply system plug 1) (fig.1), comprising: an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) 
Sauer does not teach the first temperature probe and the second temperature probe measuring an absolute temperature of the contact element at the pair of different measurement regions.
Gaul teaches in a similar field of endeavor of plug device for charging cable for an electric vehicle, that it is conventional to have a temperature probe (i.e. temperature detection means 42a) (fig.2) measuring an absolute temperature of the contact element ([0017], temperature detection means arranged in the region of the housing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the absolute temperature measuring probe in Sauer, as taught by Gaul, as it provides the advantage of greater safety from thermal risks.
Regarding claim 2, Sauer and Gaul teach the electrical contact element of claim 1, wherein the electrical contact element is a contact pin (i.e. two contact pins 5 and 6) (fig.1) and 
Regarding claim 3, Sauer and Gaul teach the electrical contact element of claim 1, wherein at least one of the first temperature probe and the second temperature probe has a thermocouple ([0033], Temperature-dependent contact voltages are formed between the metals Fe and CuNi).
Regarding claim 4, Sauer and Gaul teach the electrical contact element of claim 1, wherein the base body has a smaller thermally conductive cross-sectional area between the measurement regions than in other regions of the contact element (e.g. cross sectional area of contact pin 5 is smaller and thermally conductive than other parts) (fig.1).
Regarding claim 5, Sauer teaches a plug connector (power supply system plug 1) (fig.1) for a charging cable (i.e. cable section 2) (fig.1), comprising: a contact element (i.e. two contact pins 5 and 6) (fig.1) including an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) electrically connected to a mating contact element ([0024], socket has contact springs into which the contact pins engage), the base body having a longitudinal axis (e.g. axis running along wire section 7) (fig.1) extending along a plugging direction (e.g. direction along contact pins 5 and 6) (fig.1) between the contact element and the mating contact element (implicit), and a first temperature probe ([0033], Temperature-dependent contact … at … point P1) and a second temperature probe ([0033], Temperature-dependent contact … at … point P2) arranged at a pair of different measurement regions ([0032], 
Sauer does not teach the first temperature probe and the second temperature probe measuring an absolute temperature of the contact element at the pair of different measurement regions.
Gaul teaches in a similar field of endeavor of plug device for charging cable for an electric vehicle, that it is conventional to have a temperature probe (i.e. temperature detection means 42a) (fig.2) measuring an absolute temperature of the contact element ([0017], temperature detection means arranged in the region of the housing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the absolute temperature measuring probe in Sauer, as taught by Gaul, as it provides the advantage of greater safety from thermal risks.
Regarding claim 6, Sauer and Gaul teach the plug connector of claim 5, further comprising an evaluation circuit connected to the first temperature probe and the second temperature probe (i.e. microcontroller 11) (fig.1), the evaluation circuit calculates an estimated value for a temperature ([0034], microcontroller assigns a temperature gradient to the measured voltage difference) in a monitoring region of the contact element different from the measurement regions ([0035], A thermal release during charging preferably occurs at the current-carrying contact location between the contact pin and a corresponding contact spring).
Regarding claim 7, Sauer and Gaul teach the plug connector of claim 5, further comprising a housing (e.g. casing for power supply system plug 1) (fig.1) and a contact locking 
Regarding claim 8, Sauer and Gaul teach the plug connector of claim 7, wherein the electrically conductive base body has a circumferential groove between the measurement regions ([0032], which is widespread in Europe) (it is well known that Europlugs are round-pins), the contact locking apparatus engages with the circumferential groove (e.g. contact pins 5 and 6 (circumferential groove is a part of these pins) are firmly held in place in plug 1) (fig.1).
Regarding claim 9, Sauer and Gaul teach the plug connector of claim 5, wherein the plug connector is part of a charging socket of a motor vehicle (abstract, charging device is provided for charging an electric or hybrid vehicle).
Regarding claim 10, Sauer teaches a method for monitoring a temperature ([0034], a temperature monitor) at a plug connector ([0034], for the contact pins) during an electrical current flow through the plug connector ([0034], during a charging process), comprising: providing a contact element (i.e. two contact pins 5 and 6) (fig.1) including an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)) electrically connected to a mating contact element ([0024], socket has contact springs into which the contact pins engage), the base body having a longitudinal axis (e.g. axis running along wire section 7) (fig.1) extending along a plugging direction (e.g. direction along contact pins 5 and 6) (fig.1) between the contact element and the mating contact element (implicit); applying an electric current to the contact element ([0035], current-carrying contact location between the contact pin and a corresponding contact spring of the power supply system socket); at a first time ([0034], With each measurement), ascertaining a plurality of first temperature values at a 
Sauer does not teach the first temperature values are an absolute temperature at the first measurement region and the second measurement region.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the absolute temperature measuring probe in Sauer, as taught by Gaul, as it provides the advantage of greater safety from thermal risks.
Regarding claim 11, Sauer and Gaul teach the method of claim 10, wherein the estimated value is compared to a target value ([0036], a rise in temperature is detected within one of the contact pins beyond a profile amount stored) and the electrical current flow is regulated in such a way that the estimated value does not exceed a predetermined deviation from the target value ([0036], charging process can be aborted …  interruption and the restarting of the charging are repeated alternately, if appropriate).
Regarding claim 12, Sauer and Gaul teach the method of claim 10, wherein the estimated value is compared to a threshold value ([0036], a rise in temperature is detected within one of the contact pins beyond a profile amount stored) and the electrical current flow is interrupted when the threshold value is exceeded ([0036], charging process can be aborted).
Regarding claim 13, Sauer and Gaul teach the method of claim 12, wherein a warning signal for interrupting or reducing the electrical current flow is generated when the estimated value exceeds the threshold value ([0038], charging current is interrupted or lowered as 
Regarding claim 14, Sauer and Gaul teach the method of claim 12, wherein the steps are repeated until the estimated value exceeds the threshold value ([0036], a closed-loop controller can be provided which re-starts an interrupted charging process).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US20180050599A1) and Gaul (US20120119702A1), and further in view of Shaddix (Christopher R. Shaddix, A new method to compute the proper radiant heat transfer correction of bare-wire thermocouple measurements, April 23-26, 2017, 10th U. S. National Combustion Meeting Organized by the Eastern States Section of the Combustion Institute, SAND2017-4406C).
Regarding claim 15, Sauer and Gaul teach the method of claim 10.
Sauer does not teach the method further comprising detecting an ambient temperature remote from the contact element, the ambient temperature is entered into the calculation of the estimated value.
Shaddix teaches in a similar field of endeavor of using thermocouples for temperature measurement that it is conventional to have a method further comprising detecting an ambient temperature (abstract, wire temperature) remote from a contact element (abstract, bead temperature), the ambient temperature is entered into the calculation of the estimated value (equation 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included ambient temperature in Sauer, .

Response to Arguments
Applicant’s arguments about drawing objection in remarks submitted on 07/07/2021 have been considered, but is not persuasive. It is not clear how the following parts fit in with the parts in fig.1: A plug connector, a mating contact element, a contact bushing. For further details please refer to drawing objection above.
Applicant’s arguments about claim objections in remarks submitted on 07/07/2021 have been considered, but is not persuasive. To maintain uniformity throughout claim language, please refer to above section on claim objections for further details. Further regarding claim 14, from reading the claims 10 and 12, clearly “the steps” means the estimated value is compared to a threshold value. If the applicant wants to modify “the steps”, it needs to be stated verbatim.
Applicant’s arguments with respect to claims 1, 5 and 10 have been considered but are moot because applicant’s amendment has necessitated new grounds of rejection.
Applicant’s arguments with respect to dependent claims 2-4, 6-9 and 11-15 are also moot for the same reasons as stated for claims 1, 5 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/12/2021




	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839